                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA




 JERMONE JUNIOR WASHINGTON,                )
                                           )        Civil Action No. 18 – 343
                         Plaintiff,        )
                                           )        District Judge Joy Flowers Conti
                    v.                     )        Magistrate Judge Lisa Pupo Lenihan
                                           )
 SUPERINTENDENT GILMORE, LT.               )
 BRAUNLICH,                                )
                                           )
                         Defendants.       )


                                      MEMORANDUM ORDER

       Pending before the Court is a Complaint submitted for filing by Plaintiff Jerome Junior

Washington on March 15, 2018. (ECF Nos. 1, 5.) The Complaint was referred to United States

Magistrate Judge Lisa Pupo Lenihan pursuant to the Magistrate Judge’s Act, 28 U.S.C. §

636(b)(1), and Rules 72.C and 72.D of the Local Rules of Court.

       On July 30, 2019, a Report and Recommendation (“R&R”) was filed by the Magistrate

Judge recommending that pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii), the Court sua sponte

dismiss with prejudice Defendant Gilmore and that the remaining claim in this case be dismissed

without prejudice as duplicative to claim seven in Civil Action No. 17-988. (ECF No. 41.) The

R&R was served on all parties with a written objections deadline for unregistered ECF users set

for August 16, 2019, and, as of today, no objections have been filed. Accordingly, after careful

de novo review of the record and consideration of the Magistrate Judge’s R&R, the following

order is now entered.

                          AND NOW, this 4th day of September, 2019;

                                                1
       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 41) is

adopted as the Opinion of the Court.

       IT IS FURTHER ORDERED that pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii),

Defendant Gilmore is sua sponte dismissed from this action with prejudice.

       IT IS FURTHER ORDERED that the remaining claim in this case is dismissed without

prejudice because it is duplicative to claim seven at Civil Action No. 17-988.

       IT IS FURTHER ORDERED that the Clerk of Court mark this case CLOSED.

       AND IT IS FURTHER ORDERED that pursuant to Rule 4(a)(1) of the Federal Rules

of Appellate Procedure, Plaintiff has thirty (30) days to file a notice of appeal as provided by

Rule 3 of the Federal Rules of Appellate Procedure.

                                                              By the Court:


                                                              /s/ Joy Flowers Conti______
                                                              Joy Flowers Conti
                                                              Senior United States District Judge

Cc:    Jerome Junior Washington
       HV0282
       175 Progress Dr.
       Waynesburg, PA 15370

       Counsel of record
       (Via CM/ECF electronic mail)




                                                 2
